This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 33,239

 5 ANTHONY DEVONTENNO,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
 8 William A. Sanchez, District Judge


 9 Gary K. King, Attorney General
10 Albuquerque, NM

11 for Appellee

12 Frederick D. Jones, Jr.
13 Albuquerque, NM

14 for Appellant


15                                 MEMORANDUM OPINION

16 KENNEDY, Chief Judge.
1   {1}   Anthony Devontenno (Defendant) appeals an order of unsatisfactory discharge

2 from probation. We issued a notice of proposed summary disposition, in which we

3 proposed to reverse. The State has filed a notice that it does not intend to oppose

4 summary reversal, and Defendant has filed a memorandum in support. Accordingly,

5 for the reasons stated in our notice of proposed summary disposition, we reverse and

6 remand for entry of an order of satisfactory discharge.

7   {2}   IT IS SO ORDERED. MANDATE SHALL ISSUE FORTHWITH.



8                                        ____________________________________
9                                        RODERICK T. KENNEDY, Chief Judge


10 WE CONCUR:



11 ___________________________
12 JONATHAN B. SUTIN, Judge



13 ___________________________
14 LINDA M. VANZI, Judge




                                            2